DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities: element 912 has 2 names, first envelope and second envelope.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100308154 A1 Gemmati; Bernard (hereinafter known as 8154 Gemmati) further in view of US 20100308178 A1 Gemmati; Bernard (hereinafter known as 8178 Gemmati).
2.	Regarding claim 8154 Gemmati teaches a method of controlling at least one first propeller (8154,  fig. 1, element 6’) and at least one second propeller (8154, fig. 1, element 6’’) of a hybrid helicopter, the hybrid helicopter including a lift rotor (8154, fig. 1, element 10), the hybrid helicopter including a control system connected to first blades of the first propeller and to second blades of the second propeller (8154, fig. 3, element 4), the hybrid helicopter having a thrust control (8154, fig. 4, element 30) configured to generate an order for modifying a mean pitch component of a first pitch of the first blades and of a second pitch of the second blades (8154, para 0049, 0218), which order is transmitted to the control system, the hybrid helicopter having a yaw control (8154, fig. 3, element 20) configured to generate an order for changing a differential pitch component of the first pitch and of the second pitch (8154, para 0166), 
but fails to teach, which order is transmitted to the control system, and the hybrid helicopter having a collective pitch control for modifying a collective pitch component of a main pitch of the main blades of the lift rotor;
8154 Gemmati further teaches,  wherein the method includes the following step: keeping with the control system the first pitch and the second pitch within a control domain (fig. 5, domain D) that varies as a function of information relating to the collective pitch component (fig. 5, PAS1, PAS2).
However 8178 Gemmati teaches, which order is transmitted to the control system, and the hybrid helicopter having a collective pitch control for modifying a collective pitch component of a main pitch of the main blades of the lift rotor (8178, fig. 1, element 21);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls taught by 8154 Gemmati with the collective pitch control taught by 8178 Gemmati in order “to vary the lift generated by the main rotor” (8178, para 0158).
3.	Regarding claim 2, 8154 Gemmati as modified teaches, the method according to claim 1, wherein, the control domain is bounded by an envelope in a control diagram plotting the first pitch along the abscissa axis and the second pitch up the ordinate axis (fig. 5, envelope D, examiner notes inverse axis still represent equal output PCOM “resultant thrust percentage generated by the thrust control”) , and the envelope having a shape comprising a closed line (fig. 5, domain D is a closed shape), keeping with the control system the first pitch and the second pitch within the control domain includes the following step: keeping with the control system the first pitch (fig. 5, PAS1) and the second pitch (fig. 5, PAS2) within the envelope, the envelope being obtained by transforming a reference envelope as a function of the information.
4.	Regarding claim 6, 8154 Gemmati as modified teaches, the method according to claim 2, wherein transforming the reference envelope is obtained by deforming the reference envelope within the control diagram as a function of information (fig. 9, para 0131 “authority of the control means is restricted”).
5.	Regarding claim 11 8154 Gemmati as modified teaches, A hybrid helicopter provided with at least one first propeller (8154,  fig. 1, element 6’) and at least one second propeller (8154, fig. 1, element 6’’), the hybrid helicopter including a lift rotor (8154, fig. 1, element 10), the hybrid helicopter including a control system connected to first blades of the first propeller and to second blades of the second propeller (8154, fig. 3, element 4), the hybrid helicopter having a thrust control (8154, fig. 4, element 30) configured to generate an order for modifying a mean pitch component of a first pitch of the first blades and of a second pitch of the second blades (8154, para 0049, 0218), which order is transmitted to the control system, the hybrid helicopter having a yaw control (8154, fig. 3, element 20) configured to generate an order for changing a differential pitch component of the first pitch and of the second pitch (8154, para 0166), which order is transmitted to the control system, 
8178 Gemmati teaches, and the hybrid helicopter having a collective pitch control for modifying a collective pitch component of a main pitch of the main blades of the lift rotor (8178, fig. 1, element 21); wherein the control system is configured to apply the method according to claim 1.

Allowable Subject Matter
Claims 3-5, 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Both 8154 and 8178 Gemmati teach a method to control a hybrid aircraft, but fails to teach wherein the method is moving the reference envelope through translation that is a function of information.
Gemmati further fails to teach a method of control that includes a “third envelope”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642